DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 10-11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims of U.S. Patent No. 11,132,838. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Claims
1-2
10-11
20
11132838 Claims
1
15
20


	For example:
Instant Claim 1
11132838 Claim 1
A computer-implemented method of generating content, the method comprising:
A computer-implemented method of generating content, the method comprising:

capturing a plurality of images of a performer performing in a performance area and portions of a virtual environment using a camera,
presenting, on an immersive display, a first plurality of images of a virtual environment, wherein the immersive display comprises one or more light emitting diode displays; [The claim immersive display would have been well known for the one or more displays surrounding the performer (Official Notice).]
wherein the performer is at least partially surrounded by one or more displays presenting images of the virtual environment,

wherein, before the camera captures the plurality of images, the images of the virtual environment within a frustum of the camera are updated to display perspective correct views of the virtual environment on the one or more displays based on movement of the camera, and
[Claim 2] wherein a portion of the third plurality of images outside the sub-region of the immersive display remain unchanged and correspond to the first plurality of images.
images of the virtual environment outside of the frustum of the camera are not updated based on movement of the camera,
obtaining information regarding a position and orientation of a physical camera, wherein the physical camera is configured to capture photographic images of imagery presented on the immersive display;
[See the capturing step and “a position and orientation of the camera” above]
identifying a sub-region of the immersive display based on (a) the obtained information regarding the position and orientation of the physical camera and (b) information regarding one or more lens characteristics of the physical camera; [The claimed identifying step would have been well known for determining the frustum of the camera (Official Notice).]
[See “a frustum of the camera” above]
determining a display perspective correct view, wherein the determination of the display perspective correct view is based on at least the obtained information regarding the position and orientation of the physical camera;
wherein the perspective correct views are generated and presented from a position and orientation of the camera to match a field of view of the camera at a given point during a performance; and
presenting, within the identified sub-region of the immersive display, a second plurality of images of the virtual environment, wherein the second plurality of images of the virtual environment is based on the determined display perspective correct view; and
[See “before the camera captures the plurality of images” above]
capturing a third plurality of images using the physical camera, wherein the third plurality of images includes at least one photographic image of the presented second plurality of images of the virtual environment within the sub-region of the immersive display.
[See the capturing step above]

generating content based on the plurality of captured images.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. Claim 1-20 recite “determining a display perspective correct view, wherein the determination of the display perspective correct view is based on at least the obtained information regarding the position and orientation of the physical camera.” Applicant, however, discloses “[m]ethod 900 synchronizes the taking cameras with the presentation of immersive content on displays 104 such that, for each taking camera, immersive content viewed by the camera is generated from its perspective correct view. That is, when taking the first taking camera 112a is capturing an image, the immersive content on displays 104 is generated from the perspective of taking camera 112a in the area of the displays that matches the field of view of taking camera 112a (i.e., frustum 326a).” See Specification, para. [0107]. In other words, applicant discloses a specific way, but claim all conceivable ways, to determine the display perspective correct view (i.e., one that is generated from the perspective of the physical camera to match the field of view of the physical camera.). (An original claim may lack written description support when (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See MPEP § 2163.03(V).)
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and/or Double Patenting set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Sanders discloses an interactive content and immersion system (Fig. 1). Jobe discloses providing the correct perspective from the viewpoint of the on-set camera (para. [0032]). However, the limitations “determining a display perspective correct view, wherein the determination of the display perspective correct view is based on at least the obtained information regarding the position and orientation of the physical camera,” “presenting, within the identified sub-region of the immersive display, a second plurality of images of the virtual environment, wherein the second plurality of images of the virtual environment is based on the determined display perspective correct view,” and “capturing a third plurality of images using the physical camera, wherein the third plurality of images includes at least one photographic image of the presented second plurality of images of the virtual environment within the sub-region of the immersive display,” taken as a whole, render the claims patentably distinct over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0253676 – simulating performance of virtual camera
US 2012/0223885 – immersive display experience
US 2021/0090488 – light distribution in LED display
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611